Order entered April 19, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00411-CR
                                No. 05-20-00412-CR

                   ZACHARY LOGAN VAUGHT, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause No. F19-47747-S & F19-47748-S

                                       ORDER

      Before the Court is the State’s April 15, 2021 motion for extension of time

to file its brief. We GRANT the motion and ORDER the brief received with the

motion filed as of the date of this order.


                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE